Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims       
2.	This action is in response to Applicant’s filing on March 27, 2019. Claims 1-20 are pending and examined below.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/27/2019, was filed before the mailing of a First Office Action on the Merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

‘user interface module configured to receive a location of interest from a user and transmit the location of the point of interest to the processor module’ in claim 16.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 6-11, and 13-20 are rejected under 35. U.S.C. 103 as being unpatentable under Vogel et al., US 7245251 (herein referred to as Vogel) in view of Clar et al., US 2009/0202109 (herein referred to as Clar). 

7.	Regarding claim 1, Vogel discloses an illumination source (see Col. 3 line 35), a distance measurement system (see Col. 4 lines 48-50), at least one actuator for positioning the illumination source and distance measurement system (see Col. 6 lines 12-14), a global navigation satellite system for determining a position of the searchlight system (see Col. 5 lines 14-16), an inertial measurement unit for determining orientation of the searchlight system (see Col. 6 lines 54-56), receiving a location of a point of interest (see Fig. 2 item 62), positioning the illumination source and distance measurement 
Vogel discloses storing an unlimited amount of waypoints in storage (see Col. 4 lines 22-23), but fails to explicitly disclose storing the determined elevation information about the POI in a terrain mapping database. However, Clar teaches a terrain map containing previously gathered points (Paragraph 0026). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to store the points of interest in a terrain map similar to Clar. One of ordinary skill in the art would have been motivated to do this to document points of interest relative to each other and the local area, and allow quick and efficient retrieval. The points being stored in a terrain map database would also allow users to see where the points of interest are located on a map.

	Regarding claim 2, the limitations of claim 1 are obvious in light of Vogel in view of Clar. Vogel further discloses illuminating the point of interest using the illumination source (see Col. 3 line 35).

	Regarding claim 3, the limitations of claim 1 are obvious in light of Vogel in view of Clar. Vogel discloses using a camera as a possible alternative for pointing at a given target (see Col. 4 lines 63-66), but fails to disclose performing an image capture of the point of interest using an image capture device. However, Clar teaches using multiple sensors to document the terrain, one of which being a camera 

	Regarding claim 4, the limitations of claim 1 are obvious in light of Vogel in view of Clar. Vogel further discloses selecting the location of the point of interest using a user-interface module (see Col. 8 lines 19-25).

	Regarding claim 6, the limitations of claim 1 are obvious in light of Vogel in view of Clar. Vogel further discloses the global positioning navigation satellite system comprising a GPS and the inertial measurement unit comprising a gyroscope (see Col. 5 lines 14-16 and Col. 6 lines 53-56, respectively).

	Regarding claim 7, the limitations disclosed similarly to claim 1 are obvious in light of Vogel in view of Clar. Vogel does also disclose multiple targets being stored for a patterned acquisition (see Col. 4 lines 22-23 and 31-34), but fails to disclose receiving an area defining multiple locations of interest. However, Clar teaches a plurality of points defining a surface (Paragraph 0010). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to define multiple points of interest as an area. One of ordinary skill in the art would have been motivated to do this to use multiple points of interest to be representative of a region or area for better identification and recall when the user-interface is used.

claim 8, the limitations of claim 7 are obvious in light of Vogel in view of Clar. Vogel does disclose illuminating multiple points of interest (see Col. 4 lines 24-27), but fails to disclose determining whether or not each point of interest has elevation information stored. However, Clar teaches a controller being used to determine if an update to the terrain map is warranted based on if the newly-gathered points are comparable to the previous map (see Paragraph 0058). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to determine if the points of interest have information stored. One of ordinary skill in the art would have been motivated to do this to ensure that the stored map information is up-to-date and accurate. This holds especially true for new points of interest in the area or points of interest that have changed.

	Regarding claim 9, the limitations of claim 7 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 2 and are rejected under the same rationale as seen above in claim 2.

	Regarding claim 10, the limitations of claim 7 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 3 and are rejected under the same rationale as seen above in claim 3.

	Regarding claim 11, the limitations of claim 7 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 4 and are rejected under the same rationale as seen above in claim 4.

	Regarding claim 13, the limitations of claim 7 are obvious in light of Vogel in view of Clar. Vogel discloses multiple targets being stored for patterned acquisition (see Col. 4 lines 22-23 and lines 31-34), but fails to disclose determining a subset of the multiple points of interest about which elevation information should be obtained. However, Clar teaches filtering extraneous points (see Fig. 8 item 64). It 

	Regarding claim 14, the limitations of claim 13 are obvious in light of Vogel in view of Clar. Vogel discloses a resolution being obtained (see Col. 6 lines 27-29), but fails to disclose that the determining of the subset of the multiple points of interest is based on a desired resolution. However, Clar teaches a controller that removes extraneous points based on anomalies (see Paragraph 0062). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to filter extraneous points based on anomalies, thereby creating a subset of points of interest for which information is to be obtained. One of ordinary skill in the art would have been motivated to do this so that points that are anomalous, i.e. low resolution or inadequate information, are filtered out, and only those that have a desired resolution are used for defining an area.

	Regarding claim 15, the limitations disclosed in light of Vogel and in view of Clar are similar to claim 1 and claim 7.

	Regarding claim 16, the limitations of claim 15 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 4 and are rejected under the same rationale as seen above in claim 4.

	Regarding claim 17, the limitations of claim 16 are obvious in light of Vogel in view of Clar. Vogel further discloses a user interface module that is externally located (see Col.8 lines 23-25).

	Regarding claim 18, the limitations of claim 15 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 3 and are rejected under the same rationale as seen above in claim 3.

	Regarding claim 19, the limitations of claim 15 are obvious in light of Vogel in view of Clar. Vogel further discloses storing one or more acquisition patterns in memory (see Col. 4 lines 29-34).

	Regarding claim 20, the limitations of claim 15 are obvious in light of Vogel in view of Clar. The limitations are similar to claim 6 and are rejected under the same rationale as seen above in claim 6.


8.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable under Vogel in view of Clar, and further in view of Cervelli et al., US 8799799 (herein referred to as Cervelli).

9.	Regarding claim 5, the limitations of claim 4 are obvious in light of Vogel in view of Clar. Vogel discloses a user entering location data for the system to use. (see Col.8 lines 19-25), but fails to disclose the user-interface module comprising an interactive map and selecting a location of a point of interest on the map. However, Cervelli teaches a user-interface that is an interactive map where a user can select features (see Col. 8 lines 14-18). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to make the user-interface an interactive map. One of ordinary skill in the art would have been motivated to do this to provide the user with an easy-to-use interface that allows visual representation of the different points of interest. The user would also be able to select the locations quickly, instead of having to manually enter coordinates.

Regarding claim 12, the limitations of claim 11 are obvious in light of Vogel in view of Clar. The limitations similar to claim 5 are rejected under the same rationale as seen above in claim 5. The limitation of defining an area on the map is considered obvious in light of the reasoning in claim 7.


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jungwirth et al., US 8996203
Jungwirth discloses a searchlight location system that has very similar functionalities to that of Vogel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.B./Examiner, Art Unit 4114                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664